DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 06/08/2022.  Claims 1, 4-5, 7-8, 10-12 and 14-16 have been amended. Claims 2-3 and 13 have been cancelled. No claim has been newly added. Claims 1, 4-12 and 14-16 are currently pending in the application. 
The claim interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph is acknowledged by Applicant in view of Applicant’s amendments to claims 1 and 7.
The rejections to claims 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendment to claim 11.
The rejection to claim 1 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/274,063 is withdrawn in view of Applicant’s amendment to claim 1.

Response to Argument
Applicant’s argument filed on 06/08/2022 regarding to claim 1 has been fully considered but it is not persuasive. Applicant’s arguments with respect to amended claim and added limitations of claim 7 have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Hamada has been used for new ground(s) of rejection.
Applicant submits “Thus, Suzuki not only fails to disclose displaying an image of the light pattern, but also fails to disclose detecting an image of the light pattern as viewed from above. Consequently, for a reason slightly different from that given by the Examiner, Applicant submits that Suzuki fails to disclose a display configured to display an image indicating the light pattern as viewed from above, as required by amended independent claim 1.” (Remarks, page 11, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “wherein the image indicating the light pattern as viewed from above is an image of the light pattern captured by at least one camera of the vehicle or a computer graphics (CG) image of the light pattern as viewed from above”. Paragraph 36 of Suzuki states a configuration may be adopted in which imaging of the front windshield 102 and the road surface R is carried out with the use of an on-vehicle camera, to directly detect presence or absence of the images, i.e., the transmissive image G1 and the road-surface image G2. Therefore, Suzuki teaches the amended claim limitation. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US. Pub. No. 2018/0260182, hereinafter “Suzuki”) in view of Lin et al. (US. Patent No. 10,282,915, hereinafter “Lin”).
As to claim 1, (Currently Amended) Suzuki discloses a vehicle display system [figure 2, in-vehicle display system “10”, second image display “20”] provided in a vehicle [figure 2, vehicle “100”], the vehicle display system comprising: 
a projector [figure 2, “20”] configured to [[emit]] projector a light pattern on a road surface outside the vehicle [figures 1 and 3, emit a light pattern “G2” on the road surface outside the vehicle]; and 
a 
wherein the image indicating the light pattern as viewed from above is an image of the light pattern captured by at least one camera of the vehicle [Suzuki, paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above, Lin, figure 8A-B, column 4, ll. 44-51] or a computer graphics (CG) image of the light pattern as viewed from above.
Suzuki does not disclose a display located inside the vehicle and configured to display an image indicating the light pattern as viewed from above.
However, Suzuki discloses an on-vehicle camera to directly detect an image indicating the light pattern as viewed from above [paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above].
Lin teaches a vehicle display system comprising a display [figure 8A-B, in-vehicle display device “820”] located inside the vehicle and configured to display an image indicating a pattern as viewed from above [figure 8A-B, to display an image indicating a bird’s-eye road pattern].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the second display device located inside the vehicle and configured to display an image indicating the road pattern as viewed from above, as taught by Lin, in order to superimpose virtual guiding indication on the navigation image on the display device (Lin, abstract).
As to claim 4, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 1, 
wherein the of the vehicle as viewed from above [Suzuki, figure 5, “G2”, Lin, figure 8A-B]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim l, wherein the light pattern includes a light pattern toward an object outside the vehicle [Suzuki, figure 1, “G2” towards the road surface outside the vehicle], and wherein the 
As to claim 6, (Previously Presented) Suzuki, as modified by Lin, discloses a vehicle comprising: the vehicle display system [Suzuki, figure 2, in-vehicle display system “10”, second image display “20”] according to claim 1.
Claims 7-8, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hamada et al. (US. Pub. No. 2018/0126897, hereinafter “Hamada”).
As to claim 7, (Currently Amended) Suzuki discloses a vehicle display system [figure 2, in-vehicle display system “10”, second image display “20”] provided in a vehicle [figure 2, vehicle “100”], the vehicle display system comprising:
aprojector [figure 2, “20”] configured to [[emit]] project a light pattern on a road surface outside the vehicle [figures 1 and 3, emit a light pattern “G2” on the road surface outside the vehicle];
a processor [figure 6, determination unit “52”] configured to determine whether the light pattern is changed due to an object based on an image obtained by capturing the light pattern projected by the projector [figure 6, determination unit “52” receives captured image from the detection unit “40”, paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above, paragraph 40, “G2” may include, for example, display area of the image, the number of the images displayed, display contents of the image, etc.]; and
at least one of a display and a speaker [figure 2, in-vehicle display “10”] configured to output a predetermined message to an occupant of the vehicle [figure 5, to display an image, paragraph 20].
Suzuki does not disclose at least one of a display and a speaker configured to output a predetermined message to an occupant of the vehicle according to a determination result, by the processor, of whether the light pattern is changed due to the object.
Hamada teaches a vehicle display system [figure 1, “1”] comprising at least one of a display and a speaker [figure 1, navigation unit “42”, image projection system “5”] configured to output a predetermined message to an occupant of a vehicle according to a determination result, by a processor [figure 1, processor “44p”], of whether a light pattern is changed due to an object [abstract, the informative light image represents information to be displayed to an occupant in the vehicle, the change portion detector detects a gradient change portion where a gradient of the road surface changes, the light image corrector corrects a projection position of the informative light image projected by the light image projector, the light image corrector moves the projection position to a position nearer to the occupant than the gradient change portion detected by the change portion detector].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to comprise at least one of a display and a speaker configured to output a predetermined message to an occupant of the vehicle according to a determination result, by the processor, of whether the light pattern is changed due to the object, as taught by Hamada, in order to provide a drive assist control apparatus and a control method for drive assist each of which displays information correctly by projecting a light image on a road surface (Hamada, paragraph 7).
As to claim 8, (Currently Amended) Suzuki, as modified by Hamad, discloses the vehicle display system according to claim 7,
wherein the projector is configured to [[emit]] project the light pattern on the road surface around the vehicle [Suzuki, figure 1, “G2” is to emitted toward the road surface around the vehicle].
As to claim 11, (Currently Amended) Suzuki, as modified by Hamada, discloses the vehicle display system according to claim [[1]] 7, 
wherein the at least one of a display and a speaker includes the display 
wherein the predetermined message is displayed on the second display 
As to claim 14, (Currently Amended) Suzuki, as modified by Hamada, discloses the vehicle display system according to claim 7,
wherein the processor determines whether the light pattern is changed due to the object based on the image obtained by capturing the light pattern projected by the projector and information on the vehicle [Suzuki, paragraphs 41 and 47].
As to claim 16, (Currently Amended) Suzuki, as modified by Hamada, discloses a vehicle comprising: 
the vehicle display system according to claim [[l]] 7; and at least one camera configured to capture the light pattern projected by the projector [Suzuki, paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hamada, further in view of Nussli et al. (US. Pub. No. 2015/0298598, hereinafter “Nussli”).
As to claim 9, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 8. 
Suzuki, as modified by Hamada, does not expressly disclose wherein the light pattern is a light pattern surrounding a periphery of the vehicle.
Nussli teaches wherein a light pattern is a light pattern surrounding a periphery of a vehicle [figure 1, “40” surrounds a periphery of vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the light pattern surround a periphery of the vehicle, as taught by Nussli, in order to enhance visual presentation and communication of information (Nussli, abstract).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hamada, further in view of Bleiner et al. (US. Pub. No. 2004/0041983, hereinafter “Bleiner”).
As to claim 10, (Currently Amended) Suzuki, as modified by Hamada, discloses the vehicle display system according to claim 7.
Suzuki, as modified by Lin, does not expressly disclose wherein the light pattern is a light pattern projected to a region behind the vehicle.
Bleiner teaches wherein a light pattern is a light pattern projected to a region behind a vehicle [figure 1, “11” is behind a vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the light pattern surround a periphery of the vehicle, as taught by Bleiner, in order to provide a danger warning to the car behind (Bleiner, paragraph 53).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hamada, further in view of Werner et al. (US. Pub. No. 2015/0145698, hereinafter “Werner”).
As to claim 12, (Currently Amended) Suzuki, as modified by Hamada, discloses the vehicle display system according to claim [[l]] 7.
Suzuki, as modified by Lin, does not disclose wherein the at least one of a display and a speaker includes the speaker located inside the vehicle and
configured to output a predetermined notification sound, and wherein the predetermined message is output as the notification sound from the speaker.
Werner teaches a vehicle display system wherein at least one of a display and a speaker includes the speaker [figure 4, audio “72” located inside the vehicle] located inside the vehicle and
configured to output a predetermined notification sound, and wherein the predetermined message is output as the notification sound from the speaker [paragraph 45, to reproduce warning tones or else a (pre)generated spoken text].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have at least one of a display and a speaker includes the speaker located inside the vehicle, and configured to output a predetermined notification sound, and wherein the predetermined message is output as the notification sound from the speaker, as taught by Werner, in order to allow information such as warnings, prohibition signs to be presented (Werner, paragraph 36).

Allowable Subject Matter
Claim 15 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622